                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

H.S.,                                                 :               No. 3:17cv1839
                       Plaintiff                      :
                                                      :               (Judge Munley)
               v.                                     :
                                                      :
STROUDSBURG AREA SCHOOL,                              :
DISTRICT and BRANDON W.                               :
FLATLEY,                                              :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

        AND NOW, to wit, this 28th day of January 2019, it is hereby ORDERED

that Defendant Stroudsburg Area School District’s (hereinafter “SASD”) motion to

dismiss counts 1, 3, and 4 (Doc. 37) is DENIED. Defendant Brandon Flatley and

Defendant SASD are directed to answer the complaint within twenty-one (21)

days from the date of this order.



                                                             BY THE COURT:


                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
